Exhibit 99.1 Contact:Art Quirk Post Properties, Inc. (404) 846-5013 Post Properties Announces Third Quarter 2016 Earnings Investor/Analyst Conference Call Scheduled for Tuesday, November 1st at 10:00 a.m. ET ATLANTA, Monday, October 31, 2016 – Post Properties, Inc. (NYSE: PPS) announced today net income available to common shareholders of $16.7 million, or $0.31 per diluted share, for the third quarter of 2016, compared to $19.2 million, or $0.35 per diluted share, for the third quarter of 2015. Net income available to common shareholders for the nine months ended September 30, 2016, was $56.9 million, or $1.06 per diluted share, compared to $56.9 million, or $1.04 per diluted share, for the nine months ended September 30, 2015. Net income for the three and nine months ended September 30, 2016 included merger-related expenses of $6.5 million, or $0.12 per diluted share. Net income for the nine months ended September 30, 2015 included a gain on the sale of real estate assets of $1.5 million, or $0.03 per diluted share. Funds From Operations The Company uses the National Association of Real Estate Investment Trusts (“NAREIT”) definition of Funds from Operations (“FFO”) as an operating measure of the Company’s financial performance.A reconciliation of FFO to GAAP net income is included in the financial data (Table 1) accompanying this press release. FFO for the third quarter of 2016 was $40.4 million, or $0.75 per diluted share, compared to $41.3 million, or $0.76 per diluted share for the third quarter of 2015. FFO for the nine months ended September 30, 2016 was $126.2 million, or $2.35 per diluted share, compared to $120.2 million, or $2.20 per diluted share, for the nine months ended September 30, 2015. FFO for the three and nine months ended September 30, 2016 included merger-related expenses of $6.5 million, or $0.12 per diluted share. FFO for the nine months ended September 30, 2015 included losses on extinguishment of indebtedness of $0.2 million, or less than $0.01 per diluted share. Said Dave Stockert, Post’s CEO and President, “Funds from operations in the third quarter, before merger-related expenses, substantially exceeded our expectations on strong same-store net operating income. Good progress is being made toward the merger closing and subsequent integration, including identifying synergies and the go-forward organizational structure.We remain excited at the prospect of creating the leading Sunbelt apartment platform.” Proposed Merger As previously announced in August 2016, the Company entered into a merger agreement with Mid-America Apartment Communities, Inc. (“MAA”) The completion of proposed merger is subject to approval by the Company’s and MAA’s respective common shareholders at the meetings to be held on November 10, 2016. In connection with the proposed merger transaction, the Company incurred legal, investment banking and other transaction costs of $6.5 million for the three and nine months ended September 30, 2016. Assuming the affirmative vote of shareholders of both companies, the merger is currently scheduled to close on December 1, 2016. Fully Stabilized (“Same Store”) Community Data Total revenues at the Company’s 52 same store communities, containing 19,819 apartment units, increased 2.7% and total operating expenses decreased 3.5% during the third quarter of 2016, compared to the third quarter of 2015, producing a 6.7% increase in same store net operating income (“NOI”).The average monthly rental rate per unit increased 2.5% during the third quarter of 2016, compared to the third quarter of 2015. Average economic occupancy was 96.9% for the third quarter of 2016, compared to 97.0% for the third quarter of 2015. -1- On a sequential basis, total revenues for the same store communities increased 1.0% and total operating expenses decreased 5.9%, resulting in a 5.7% increase in same store NOI for the third quarter of 2016, compared to the second quarter of 2016. On a sequential basis, the average monthly rental rate per unit increased 0.6%. For the third quarter of 2016, average economic occupancy at the same store communities was 96.9%, compared to 96.2% for the second quarter of 2016. Total revenues for the same store communities increased 3.3% and total operating expenses increased 1.9% during the nine months of 2016, compared to the first nine months of 2015, producing a 4.2% increase in same store NOI. The average monthly rental rate per unit increased 2.5% for the nine months ended September 30, 2016, compared to the nine months ended September 30, 2015. For the nine months ended September 30, 2016, average economic occupancy at the Company’s same store communities was 96.4% compared to 96.0% for the nine months ended September 30, 2015. Same store property operating expenses in the third quarter of 2016 benefitted from net refunds of prior year property taxes totaling $1.25 million. The Company uses same store NOI as a measure of reportable segment operating performance. A reconciliation of same store NOI to GAAP net income is included in the financial data (Table 2) accompanying this press release.Information on same store NOI and average rental rate per unit by geographic market is also included in the financial data (Table 3) accompanying this press release. Investment Activity Development Activity In the aggregate, the Company has 2,266 units in six apartment communities, and approximately 5,800 square feet of retail space, under development with a total estimated cost of $478.6 million, and a remaining funding requirement of $210.4 million. The Company believes it has adequate internal and external resources to fund its development commitments. The Company has commenced leasing of two communities under development. Post Parkside at Wade™, Phase II, located in Raleigh, North Carolina, was 49.0% leased as of October 29, 2016. Post Afton Oaks™, located in Houston, Texas, was 2.8% leased as of October 29, 2016. During the third quarter, the Company achieved stabilized occupancy at The High Rise at Alexander™ - located in the Buckhead submarket of Atlanta, Georgia. As of October 29, 2016, this community was 97.6% leased. Disposition Activity In the third quarter of 2016, a joint venture in which the Company owns a 25% interest commenced the marketing for sale of its three apartment communities, located in Atlanta, Georgia.The sale of these three communities is currently under contract and is expected to be completed by the end of November, although there can be no assurance that the closing will occur.In connection with the proposed sale, the Company expects to incur its share of the costs associated with prepaying the mortgage loans encumbering the communities.The Company’s share of such prepayment costs is currently estimated to be approximately $1.1 million to $1.2 million. Financing Activity Leverage and Line of Credit Capacity Total outstanding principal value of debt and liquidation value of preferred equity as a percentage of undepreciated real estate assets (adjusted for joint venture partners’ share of real estate assets and debt) was 30.3% at September 30, 2016. As of October 29, 2016, the Company had outstanding borrowings of $95.4 million and letters of credit totaling $0.2 million under its combined $330 million unsecured lines of credit. The Company has no principal debt maturities until 2017. Computations of debt ratios and reconciliations of the ratios to the appropriate GAAP measures in the Company’s financial statements are included in the financial data (Table 4) accompanying this press release. -2- 2016 Outlook Due to the pending merger with MAA, the Company has discontinued the presentation of earnings and FFO guidance. Also as a result of the pending merger and associated costs, all previously issued earnings and FFO guidance should no longer be relied upon. Supplemental Financial Data The Company also produces Supplemental Financial Data that includes detailed information regarding the Company’s operating results, investment activity, financing activity, balance sheet and properties. This Supplemental Financial Data is considered an integral part of this earnings release and is available on the Company’s website. The Company’s Earnings Release and the Supplemental Financial Data are available through the Investors/Financial Reports/Quarterly and Other Reports section of the Company’s website at www.postproperties.com. The ability to access the attachments on the Company’s website requires the Adobe Acrobat Reader, which may be downloaded at http://get.adobe.com/reader/. Non-GAAP Financial Measures and Other Defined Terms The Company uses certain non-GAAP financial measures and other defined terms in this press release and in its Supplemental Financial Data available on the Company’s website.The non-GAAP financial measures include Funds from Operations (“FFO”), Adjusted Funds from Operations (“AFFO”), property net operating income, operating capital expenditures, and certain debt statistics and ratios.The definitions of non-GAAP financial measures are listed below and on page 20 of the Supplemental Financial Data.The Company uses these measures to monitor the operating and financial performance of the Company and believes that these measures are helpful to investors in measuring financial performance and/or liquidity and comparing such performance and/or liquidity to other REITs. Funds from Operations – The Company uses FFO as an operating measure. The Company uses the NAREIT definition of FFO. FFO is defined by NAREIT to mean net income (loss) available to common shareholders determined in accordance with GAAP, excluding gains (or losses) from extraordinary items and sales of depreciable operating property, plus depreciation and amortization of real estate assets, non-cash impairment charges on depreciable real estate, and after adjustment for unconsolidated partnerships and joint ventures all determined on a consistent basis in accordance with GAAP. FFO presented in the Company’s press release and Supplemental Financial Data is not necessarily comparable to FFO presented by other real estate companies because not all real estate companies use the same definition. The Company’s FFO is comparable to the FFO of real estate companies that use the current NAREIT definition. Accounting for real estate assets using historical cost accounting under GAAP assumes that the value of real estate assets diminishes predictably over time. NAREIT stated in its April 2002 White Paper on Funds from Operations that “since real estate asset values have historically risen or fallen with market conditions, many industry investors have considered presentations of operating results for real estate companies that use historical cost accounting to be insufficient by themselves.” As a result, the concept of FFO was created by NAREIT for the REIT industry to provide an alternate measure. Since the Company agrees with the concept of FFO and appreciates the reasons surrounding its creation, the Company believes that FFO is an important supplemental measure of operating performance. In addition, since most equity REITs provide FFO information to the investment community, the Company believes that FFO is a useful supplemental measure for comparing the Company’s results to those of other equity REITs. The Company believes that the line on its consolidated statement of operations entitled “net income available to common shareholders” is the most directly comparable GAAP measure to FFO. Adjusted Funds From Operations – The Company uses AFFO as a supplemental non-GAAP measure. AFFO is defined by the Company as FFO less operating capital expenditures and after adjusting for the impact of debt extinguishment losses, if any. AFFO is used as an additional measure in evaluating Company performance, as an indication of the REIT’s ability to fund its operating capital expenditures through earnings and in reviewing its common dividend policy over time. In addition, since other equity REITs provide AFFO, or similar supplemental measures, to the investment community, the Company believes that AFFO is a useful supplemental measure for comparing the Company to other equity REITs. The Company’s calculation of AFFO is reconciled to the line on its consolidated statement of cash flows entitled “net cash flow provided by operating activities”, the comparable GAAP measure. -3- Property Net Operating Income (“NOI”) – The Company uses property NOI, including same store NOI and same store NOI by market, as a reportable segment operating performance measures. NOI is defined as rental and other revenues from real estate operations less total property and maintenance expenses from real estate operations (exclusive of depreciation and amortization). The Company believes that property NOI is an important measure of operating performance for a REIT’s operating real estate because it provides a measure of the core operations, rather than factoring in depreciation and amortization, financing costs and general and administrative expenses generally incurred at the corporate level. This measure is particularly useful, in the opinion of the Company, in evaluating the performance of geographic operations, same store segment groupings and individual properties. Additionally, the Company believes that property NOI, as defined, is a widely accepted measure of comparative operating performance in the real estate investment community. The Company believes that the line on its consolidated statement of operations entitled “net income” is the most directly comparable GAAP measure to property NOI (see Tables 2 and 3). Operating Capital Expenditures – The Company uses aggregate Company and same store annually recurring and periodically recurring capital expenditures as cash flow measures. The Company believes that aggregate Company and same store annually recurring and periodically recurring capital expenditures are important indicators of the costs incurred by the Company in maintaining its communities on an ongoing basis. Aggregate company annually recurring and periodically recurring capital expenditures include information with respect to the Company’s reportable operating segments consisting of fully stabilized (same store) communities, newly stabilized communities, lease-up communities, held for sale communities, sold communities and commercial properties. Aggregate company annually recurring and periodically recurring capital expenditures are reported on the line in the Company’s consolidated statements of cash flows entitled “property capital expenditures,” which also includes revenue generating capital expenditures. Debt Statistics and Debt Ratios – The Company uses a number of debt statistics and ratios as supplemental measures of liquidity. The numerator and/or the denominator of certain of these statistics and/or ratios include non-GAAP financial measures that have been reconciled to the most directly comparable GAAP financial measure. These debt statistics and ratios include: (1) interest coverage ratios; (2) fixed charge coverage ratios; (3) total debt as a percentage of undepreciated real estate assets (adjusted for joint venture partner’s share of debt);(4) total debt plus preferred equity as a percentage of undepreciated real estate assets (adjusted for joint venture partner’s share of debt); (5) a ratio of consolidated debt to total assets; (6) a ratio of secured debt to total assets; (7) a ratio of total unencumbered assets to unsecured debt; (8) a ratio of consolidated income available for debt service to annual debt service charge; and (9) a debt to annualized income available for debt service ratio. A number of these debt statistics and ratios are derived from covenants found in the Company’s debt agreements, including, among others, the Company’s senior unsecured notes and the Company’s unsecured line of credit agreements. In addition, the Company presents these measures because the degree of leverage could affect the Company’s ability to obtain additional financing for working capital, capital expenditures, acquisitions, development or other general corporate purposes. The Company uses these measures internally as an indicator of liquidity, and the Company believes that these measures are also utilized by the investment and analyst communities to better understand the Company’s liquidity. The Company uses income available for debt service to calculate certain debt ratios and statistics.Income available for debt service is defined as net income (loss) before interest, taxes, depreciation, amortization, gains on sales of real estate assets, non-cash impairment charges and other non-cash income and expenses.Income available for debt service is a supplemental measure of operating performance that does not represent and should not be considered as an alternative to net income or cash flow from operating activities as determined under GAAP, and the Company’s calculation thereof may not be comparable to similar measures reported by other companies, including EBITDA or Adjusted EBITDA. Property Operating Statistics – The Company uses average economic occupancy, gross turnover, net turnover and percentage increases in rent for new and renewed leases as statistical measures of property operating performance.The Company defines average economic occupancy as gross potential rent plus other rental fees less vacancy losses, model expenses and bad debt expenses divided by gross potential rent for the period, expressed as a percentage. Gross turnover is defined as the percentage of leases expiring during the period that are not renewed by the existing residents. Net turnover is defined as gross turnover decreased by the percentage of expiring leases where the residents transfer to a new apartment unit in the same community or in another Post® community. The percentage increases in rent for new and renewed leases are calculated using the respective new or renewed rental rate as of the date of a new lease, as compared with the previous rental rate on that same unit. -4- Conference Call Information The Company will hold its quarterly conference call on Tuesday, November 1, 2016 at 10:00 a.m. ET. The telephone numbers are 877-795-3638 for US and Canada callers and 719-325-4758 for international callers.The access code is 5778078. The conference call will be open to the public and can be listened to live on Post’s website at www.postproperties.com. Click Investors in the top menu, then select either Investor’s Overview or Events Calendar. The replay will begin at 1:00 p.m. ET on Tuesday, November 1, and will be available until Tuesday, November 8, at 1:00 p.m. ET.Please click here to register for the replay. The replay access code is 5778078. A replay of the call also will be archived on Post’s website under Investors/Audio Archives. About Post Post Properties, founded 45 years ago, is a leading developer and operator of upscale multifamily communities. Operating as a real estate investment trust (“REIT”), the Company focuses on developing and managing Post® branded high density urban and resort-style garden apartments.Post Properties is headquartered in Atlanta, Georgia, and has operations in ten markets across the country. Post Properties has interests in 24,138 apartment units in 61 communities, including 1,471 apartment units in four communities held in unconsolidated entities and 2,266 apartment units in six communities currently under development or in lease-up. Forward-Looking Statements Certain statements made in this press release and other written or oral statements made by or on behalf of the Company, may constitute “forward-looking statements” within the meaning of the federal securities laws.Statements regarding future events and developments and the Company’s future performance, as well as management’s expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements within the meaning of these laws.Examples of such statements in this press release and in the Company’s outlook include expectations regarding apartment market conditions, expectations regarding future operating conditions, including the Company’s current outlook as to expected funds from operations, adjusted funds from operations, revenue, operating expenses, net operating income, capital expenditures, depreciation, gains on sales and net income, anticipated development activities (including projected construction expenditures and timing), expectations regarding apartment community sales and the use of proceeds thereof, expectations regarding use of proceeds from unsecured bank credit facilities, expectations regarding share repurchases, and expectations regarding offerings of the Company’s common stock and the use of proceeds thereof.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected.Management believes that these forward-looking statements are reasonable; however, you should not place undue reliance on such statements.These statements are based on current expectations and speak only as of the date of such statements.The Company undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. The following are some of the factors that could cause the Company’s actual results and its expectations to differ materially from those described in the Company’s forward-looking statements: the success of the Company’s business strategies discussed in its Annual Report on Form 10-K for the year ended December 31, 2015 and in subsequent filings with the SEC; risks related to the Company’s proposed merger transaction, including the risk factors discussed in the Joint Proxy Statement/Prospectus dated September 30, 2016; conditions affecting ownership of residential real estate and general conditions in the multi-family residential real estate market; uncertainties associated with the Company’s real estate development and construction; uncertainties associated with the timing and amount of apartment community sales; exposure to economic and other competitive factors due to market concentration; future local and national economic conditions, including changes in job growth, interest rates, the availability of mortgage and other financing and related factors;the Company’s ability to generate sufficient cash flows to make required payments associated with its debt financing; the effects of the Company’s leverage on its risk of default and debt service requirements; the impact of a downgrade in the credit rating of the Company’s securities; the effects of a default by the Company or its subsidiaries on an obligation to repay outstanding indebtedness, including cross-defaults and cross-acceleration under other indebtedness; the effects of covenants of the Company’s or its subsidiaries’ mortgage indebtedness on operational flexibility and default risks; the Company’s ability to maintain its current dividend level; uncertainties associated with the Company’s prior condominium for-sale housing business, including warranty and related obligations; the impact of any additional charges the Company may be required to record in the future related to any impairment in the carrying value of its assets; the impact of competition on the Company’s business, including competition for -5- residents in the Company’s apartment communities and for development locations; the Company’s ability to compete for limited investment opportunities; the effects of any decision by the government to eliminate Fannie Mae or Freddie Mac or reduce government support for apartment mortgage loans; the effects of changing interest rates and effectiveness of interest rate hedging contracts; the success of the Company’s acquired apartment communities; the Company’s ability to succeed in new markets; the costs associated with compliance with laws requiring access to the Company’s properties by persons with disabilities; the impact of the Company’s ongoing litigation with the U.S. Department of Justice regarding the Americans with Disabilities Act and the Fair Housing Act as well as the impact of other litigation; the effects of losses from natural catastrophes in excess of insurance coverage; uncertainties associated with environmental and other regulatory matters; the costs associated with moisture infiltration and resulting mold remediation; the Company’s ability to control joint ventures,properties in which it has joint ownership and corporations and limited partnerships in which it has partial interests; the Company’s ability to renew leases or relet units as leases expire; the Company’s ability to continue to qualify as a REIT under the Internal Revenue Code; the effects of changes in accounting policies and other regulatory matters detailed in the Company’s filings with the Securities and Exchange Commission; increased costs arising from health care reform; and any breach of the Company’s privacy or information security systems.Other important risk factors regarding the Company are included under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015, the Company’s Joint Proxy Statement/Prospectus dated September 30, 2016 and may be discussed in subsequent filings with the SEC.The risk factors discussed in the Form 10-K under the caption “Risk Factors” and those discussed in the Joint Proxy Statement/Prospectus are specifically incorporated by reference into this press release. -6- Financial Highlights (Unaudited; in thousands, except per share and unit amounts) Three months ended Nine months ended September 30, September 30, OPERATING DATA Total revenues $ Net income available to common shareholders $ Funds from operations available to common shareholders and unitholders (Table 1) $ Weighted average shares outstanding - diluted Weighted average shares and units outstanding - diluted PER COMMON SHARE DATA - DILUTED Net income available to common shareholders $ Funds from operations available to common shareholders and unitholders (Table 1) (1) $ Dividends declared $ 1) Funds from operations available to common shareholders and unitholders per share is computed using weighted average shares and units outstanding, including the impact of dilutive securities totaling 19 and 16 for the three months and 17 and 16 for the nine months ended September 30, 2016 and 2015, respectively.Additionally, diluted weighted average shares and units include the impact of non-vested shares and units totaling 121 and 136 for the three months and 123 and 131 for the nine months ended September 30, 2016 and 2015, respectively, for the computation of FFO per share.Such non-vested shares and units are considered in the income per share computations under GAAP using the “two-class method.” -7- Table 1 Reconciliation of Net Income Available to Common Shareholders to Funds From Operations Available to Common Shareholders and Unitholders (Unaudited; in thousands, except per share and unit amounts) Three months ended Nine months ended September 30, September 30, Net income available to common shareholders $ Noncontrolling interests - operating partnership unitholders 37 43 Depreciation on consolidated real estate assets, net Depreciation on real estate assets held in unconsolidated entities Gains on sales of depreciable real estate assets - - - ) Funds from operations available to common shareholders and unitholders $ Funds from operations - per share and unit - diluted (1) $ Weighted average shares and units outstanding - diluted (1) 1) Diluted weighted average shares and units include the impact of dilutive securities totaling 19 and 16 for the three months and 17 and 16 for the nine months ended September 30, 2016 and 2015, respectively.Additionally, diluted weighted average shares and units include the impact of non-vested shares and units totaling 121 and 136 for the three months and 123 and 131 for the nine months ended September 30, 2016 and 2015, respectively, for the computation of FFO per share.Such non-vested shares and units are considered in the income per share computations under GAAP using the “two-class method.” -8- Table 2 Reconciliation of Same Store Net Operating Income (NOI) to GAAP Net Income (Unaudited; In thousands) Three months ended Nine months ended September 30, September 30, June 30, September 30, September 30, Total same store NOI $ Property NOI from other operating segments Consolidated property NOI Add (subtract): Interest income - 34 - 1 Other revenues Depreciation ) Interest expense ) General and administrative ) Investment and development ) Other investment costs ) Merger expenses ) - - ) - Other expenses - - ) ) - Equity in income of unconsolidated real estate entities, net Gains on sales of real estate assets, net - Other income (expense), net ) Net loss on extinguishment of indebtedness - ) Net income $ -9- Table 3 Same Store Net Operating Income (NOI) and Average Rental Rate per Unit by Market (In thousands, except average rental rates) . Three months ended Q3 '16 Q3 '16 Q3 '16 September 30, September 30, June 30, vs. Q3 '15 vs. Q2 '16 % Same % Change % Change Store NOI Rental and other revenues Atlanta $ 23,533 $ 22,560 $ 23,124 4.3% 1.8% Dallas 2.9% 2.2% Houston (9.5)% (4.8)% Austin 2.8% 0.9% Washington, D.C. Metro 0.5% 0.2% Tampa 4.5% 1.0% Orlando 3.8% 0.9% Charlotte 1.9% 0.6% Raleigh 7.2% (0.7)% Total rental and other revenues 2.7% 1.0% Property operating and maintenance expenses (exclusive of depreciation and amortization) Atlanta $ 7,495 $ 8,515 (12.0)% (15.4)% Dallas 6.8% (1.6)% Houston (5.5)% (3.1)% Austin (1.6)% (4.0)% Washington, D.C. Metro (6.0)% 1.3% Tampa (2.5)% (10.2)% Orlando (12.1)% (6.5)% Charlotte 8.4% 0.3% Raleigh (18.8)% (5.3)% Total (3.5)% (5.9)% Net operating income Atlanta 14.2% 12.4% 27.6% Dallas (0.1)% 5.5% 18.5% Houston (12.7)% (6.3)% 2.5% Austin 7.2% 5.9% 4.1% Washington, D.C. Metro 4.7% (0.5)% 17.3% Tampa 8.4% 7.6% 13.1% Orlando 15.0% 5.3% 7.1% Charlotte (1.1)% 0.8% 8.2% Raleigh 26.2% 1.7% 1.6% Total same store NOI $ 58,064 $ 54,418 $ 54,949 6.7% 5.7% 100.0% Average rental rate per unit Atlanta $ 1,458 $ 1,405 $ 1,446 3.8% 0.8% Dallas 2.5% 0.7% Houston (3.9)% (2.5)% Austin 1.1% 0.6% Washington, D.C. Metro 0.6% 0.3% Tampa 4.5% 1.3% Orlando 3.6% 0.5% Charlotte 2.0% 1.0% Raleigh 2.2% 0.7% Total average rental rate per unit 2.5% 0.6% -10- Table 3 (con’t) Same Store Net Operating Income (NOI) and Average Rental Rate per Unit by Market (In thousands, except average rental rates) Nine months ended September 30, September 30, % Change Rental and other revenues Atlanta $ $ % Dallas % Houston )% Austin % Washington, D.C. Metro % Tampa % Orlando % Charlotte % Raleigh % Total rental and other revenues % Property operating and maintenance expenses (exclusive of depreciation and amortization) Atlanta $ $ )% Dallas % Houston % Austin % Washington, D.C. Metro )% Tampa % Orlando % Charlotte % Raleigh )% Total % Net operating income Atlanta % Dallas % Houston )% Austin % Washington, D.C. Metro % Tampa % Orlando % Charlotte % Raleigh % Total same store NOI $ $ % Average rental rate per unit Atlanta $ $ % Dallas % Houston )% Austin % Washington, D.C. Metro )% Tampa % Orlando % Charlotte % Raleigh % Total average rental rate per unit % -11- Table 4 Computation of Debt Ratios (In thousands) As of September 30, Total real estate assets per balance sheet $ $ Plus: Company share of real estate assets held in unconsolidated entities Company share of accumulated depreciation - assets held in unconsolidated entities Accumulated depreciation per balance sheet Total undepreciated real estate assets (A) $ $ Outstanding principal value of total consolidated debt $ $ Plus: Company share of outstanding principal value of debt held in unconsolidated entities Total outstanding principal value of debt (adjusted for joint venture partners' share of debt) (B) $ $ Total outstanding principal value of debt as a % of undepreciated real estate assets (adjusted for joint venture partners' share of debt) (B÷A) % % Outstanding principal value of total consolidated debt $ $ Plus: Company share of outstanding principal value of debt held in unconsolidated entities Preferred shares at liquidation value Total outstanding principal value of debt and liquidation value of preferred equity (adjusted for joint venture partners' share of debt) (C) $ $ Total outstanding principal value of debt and liquidation value preferred equity as a % of undepreciated real estate assets (adjusted for joint venture partners' share of real estate assets and debt) (C÷A) % % -12-
